                Case 16-33498 Document 58 Filed in TXSB on 03/31/19 Page 1 of 16




                                          UNITED STATES BANKRUPTCY COURT
                                            SOUTHERN DISTRICT OF TEXAS
                                                  HOUSTON DIVISION

In re:                                                                 §      Case No. 16-33498
                                                                       §
JOHN MICHAEL EGNOR                                                     §
                                                                       §
                                                                       §
                            Debtor                                     §

                                               TRUSTEE’S FINAL REPORT (TFR)

The undersigned trustee hereby makes this Final Report and states as follows:

     1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 07/12/2016. The
        undersigned trustee was appointed on 07/12/2016.

     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. § 704.

     3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor
        as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to
        11 U.S.C. § 554. An individual estate property record and report showing the disposition of all
        property of the estate is attached as Exhibit A.

      4.         The trustee realized gross receipts of                                                                          $362,500.00

                          Funds were disbursed in the following amounts:

                          Payments made under an interim distribution                                                                    $0.00
                          Administrative expenses                                                                                    $6,641.86
                          Bank service fees                                                                                          $2,155.15
                          Other Payments to creditors                                                                                    $0.00
                          Non-estate funds paid to 3rd Parties                                                                           $0.00
                          Exemptions paid to the debtor                                                                                  $0.00
                          Other payments to the debtor                                                                                   $0.00

                          Leaving a balance on hand of1                                                                          $353,702.99

           The remaining funds are available for distribution.

     5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.


1
  The balance on funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursements will be distributed
pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth
under 11 U.S.C. § 326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011)
                Case 16-33498 Document 58 Filed in TXSB on 03/31/19 Page 2 of 16

     6. The deadline for filing non-governmental claims in this case was 02/13/2017 and the deadline
        for filing government claims was 01/08/2017. All claims of each class which will receive a
        distribution have been examined and any objections to the allowance of claims have been
        resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
        made, is attached as Exhibit C.

     7. The Trustee’s proposed distribution is attached as Exhibit D.

     8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
        $21,375.00. To the extent that additional interest is earned before case closing, the maximum
        compensation may increase.

        The trustee has received $0.00 as interim compensation and now requests the sum of
$21,375.00, for a total compensation of $21,375.002. In addition, the trustee received reimbursement
for reasonable and necessary expenses in the amount of $0.00, and now requests reimbursement for
expenses of $31.10, for total expenses of $31.10.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.

Date: 03/18/2019                                                         By:       /s/ Randy W. Williams
                                                                                   Trustee

STATEMENT: This Uniform form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




2
 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the Trustee’s Proposed
Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011)
                                                      Case 16-33498 Document 58 Filed
                                                                                FORM in
                                                                                      1 TXSB on 03/31/19 Page 3 of 16
                                                                        INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                         Page No:    1              Exhibit A
                                                                                         ASSET CASES

Case No.:                    16-33498-H1-7                                                                                                         Trustee Name:                               Randy W. Williams
Case Name:                   EGNOR, JOHN MICHAEL                                                                                                   Date Filed (f) or Converted (c):            07/12/2016 (f)
For the Period Ending:       3/18/2019                                                                                                             §341(a) Meeting Date:                       08/15/2016
                                                                                                                                                   Claims Bar Date:                            02/13/2017

                                 1                                              2                        3                                 4                        5                                         6

                        Asset Description                                   Petition/             Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                         (Scheduled and                                   Unscheduled            (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                                Value                      Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                                Less Liens, Exemptions,
                                                                                                   and Other Costs)

 Ref. #
1       Condominium or cooperative 63 Dockside Dr.                              $222,929.00                               $0.00                                          $0.00                                            FA
        Somers Point NJ 08244 Atlantic
2       Condominium or cooperative 900 S. Las Vegas                             $308,000.00                               $0.00                                          $0.00                                            FA
        BlvD. Unit 1109 Las Vegas NV 89101 Cook
3      320 N. Dover Ave. Atlantic City NJ 08221                                        $0.00                              $0.00                                          $0.00                                            FA
       Atlantic Owned in equal parts with Debtor's
       sister and sister's husband. Wells Fargo's claim is
       $206,000.00
Asset Notes:      Administered with compromise/settlement under asset no. 23.
4       Timeshare Aruba Surf Club Marriott Vacation                              $35,000.00                       $32,496.06                                             $0.00                                            FA
        Club Aruba Owner No. 2334051 Time Share
        Aruba Surf Club Co-owned with ex-wife.
5       Furniture Las Vegas Condo (900 S. Las Vegas                                 $2,000.00                             $0.00                                          $0.00                                            FA
        Blvd.) TV$250.00 King Bed (mattress, box
        spring, frame, metal headboard) Queen Bed
        (mattress, box spring, frame, metal headboard) 4-
        End Tables 1- Sofa 1- Reading Chair 1- TV (42")
        1- Small Work Desk 1- Stacked washer and
        Dryer 3- Bar Stools 1- Set off Kitchen ware
        (glasses, plates, and flatware. 1- Set of Pots and
        Pans 1- Tool Bar with standard set of pliers,
        screwdrivers, hammer, etc 1- Vacuum 1- Iron 1-
        Ironing Board Assorted Bed linens and towels (2
        sets of each)
6       Golf Clubs                                                                   $300.00                              $0.00                                          $0.00                                            FA
7       Men's Clothes                                                                $600.00                              $0.00                                          $0.00                                            FA
8       Watch (Fitbit) Gold Chain with Cross                                         $500.00                              $0.00                                          $0.00                                            FA
9       Cash                                                                          $20.00                          $20.00                                             $0.00                                            FA
Asset Notes:      funds exhausted by 341 meeting
10      Chase Checking account ending 6441                                           $119.39                         $119.39                                             $0.00                                            FA
Asset Notes:      funds exhausted by 341 meeting
                                                     Case 16-33498 Document 58 Filed
                                                                               FORM in
                                                                                     1 TXSB on 03/31/19 Page 4 of 16
                                                                         INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                        Page No:    2              Exhibit A
                                                                                          ASSET CASES

Case No.:                    16-33498-H1-7                                                                                                         Trustee Name:                               Randy W. Williams
Case Name:                   EGNOR, JOHN MICHAEL                                                                                                   Date Filed (f) or Converted (c):            07/12/2016 (f)
For the Period Ending:       3/18/2019                                                                                                             §341(a) Meeting Date:                       08/15/2016
                                                                                                                                                   Claims Bar Date:                            02/13/2017

                                1                                               2                        3                                 4                        5                                         6

                        Asset Description                                   Petition/             Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                         (Scheduled and                                   Unscheduled            (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                                Value                      Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                                Less Liens, Exemptions,
                                                                                                   and Other Costs)

11      EverBank Checking account ending 1775                                        $621.27                         $621.27                                             $0.00                                            FA
Asset Notes:      funds exhausted by 341 meeting
12      Chase Savings account ending 1977                                             $14.79                          $14.79                                             $0.00                                            FA
Asset Notes:      funds exhausted by 341 meeting
13      TD Ameritrade Other financial account 8267                                   $245.37                              $0.00                                          $0.00                                            FA
14     JME Hospitality Marketing, LLC Consulting                                   $27,610.10                     $27,610.10                                             $0.00                                            FA
       Office Furnishing $5,900.00 6 computer work
       stations (@400.00 each) 2,400 (each stations
       consist of a computer, 2 monitors, keyboard and
       mouse) 1 Plotter 1,200 1 phone system 1,100 1
       surface book 800 2 printers (@200 each) 400
       Chase Total Business Savings Acct ending 7465
       (Balance $6.65) Chase Business Classic Acct
       ending 0946 JME Hospitality Marketing
       Checking (Balance$2077.34) Accounts
       Receivables: $19,626.11 (1-30 days) $4,599.28
       (31-60 days) $7,476.70 (61-90 days) $43,943.44
       (>90 days)
Asset Notes:      Administered at with compromise/settlement under asset no. 23.
15     Putter, Inc 206 Cambria Ave, Ste A                                             $30.04                          $30.04                                             $0.00                                            FA
       Pleasantville, NJ 08232-2070 Putter holds the
       license rights to Patent listen on line item 26.
       Patent owned by debtor. Chase Total Business
       checking ending 8113 ($4.96) Chase Business
       Savings account 9831 ($25.08) 100%
Asset Notes:      Administered with compromise/settlement under asset no. 23.
16     Distinctive Development, Limitada Costa Rican                               $14,000.00                        $900.00                                             $0.00                                            FA
       Company Corporate ID. 3-102-454353
       Company owns proeprty in Costa Rica valued
       at $280,000.00. (Property subject to land
       dispute.) 5%
Asset Notes:      Administered with compromise/settlement under asset no. 23.
                                                       Case 16-33498 Document 58 Filed
                                                                                 FORM in
                                                                                       1 TXSB on 03/31/19 Page 5 of 16
                                                                           INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                               Page No:    3              Exhibit A
                                                                                            ASSET CASES

Case No.:                    16-33498-H1-7                                                                                                                  Trustee Name:                               Randy W. Williams
Case Name:                   EGNOR, JOHN MICHAEL                                                                                                            Date Filed (f) or Converted (c):            07/12/2016 (f)
For the Period Ending:       3/18/2019                                                                                                                      §341(a) Meeting Date:                       08/15/2016
                                                                                                                                                            Claims Bar Date:                            02/13/2017

                                 1                                                2                             3                                   4                        5                                         6

                         Asset Description                                    Petition/                 Estimated Net Value                      Property               Sales/Funds               Asset Fully Administered (FA)/
                          (Scheduled and                                    Unscheduled                (Value Determined by                      Abandoned              Received by              Gross Value of Remaining Assets
                     Unscheduled (u) Property)                                 Value                          Trustee,                     OA =§ 554(a) abandon.         the Estate
                                                                                                      Less Liens, Exemptions,
                                                                                                         and Other Costs)

17      IRA TD Ameritrade Roth IRA Acct ending 2800                                    $492.00                                  $0.00                                             $0.00                                            FA
18      IRA Morgan Stanley Traditional IRA Acct                                       $6,501.09                                 $0.00                                             $0.00                                            FA
        ending 9-626
19      US Patent for PosiSet Patent ends 11/9/2021.                              $15,000.00                                    $0.00                                             $0.00                                            FA
20      Claim on Estate of Mathew Feinstone for breach                           $500,000.00                            $500,000.00                                        $300,000.00                                             FA
        of contract, breach of fiduciary duties, unjust
        enrichment, Complaint filed May 16, 2016,
        Superior Court of NJ. Proof of Claim filed for
        $500,000.00 on the Estate of Matthew
        Feinstone, Deceased. Claim filed October 17,
        2014. Right to Set-Off by Co-Plaintiff,
        Georganne Shockey.
Asset Notes:     hiring attorney re claim
                 Application to employ special counsel pending. Litigation is expected to take some time. Settlement reached. Estate to receive $300,000.00 See dkt. 48.
21      Season Tickets Ohio State University Football                            $1,400.00                              $1,400.00                                                 $0.00                                            FA
        Games
Asset Notes:       Administered with compromise/settlement under asset no. 23.
22      Proof of Claim filed in Egsue, Inc. Ch 11                                     $6,000.00                            Unknown                                                $0.00                                            FA
        converted to Ch 7 on 1/8/2015. USBC, NJ, Case
        No. 13-37353
23      Compromise/Settlement payments totaling                                          $0.00                           $62,500.00                                         $62,500.00                                             FA
        $62,500.
Asset Notes:       Compromise/Settlement Agreement - payment total of $62,500 for (1) JME Hospitality Marketing, LLC; (2) Pending claim in Matthew Feinstone; (3) Putter Inc.; (4) Ohio University season
                   tickets; (5) 5% interest in Distinctive Development; and (6) 320 N. Dover Ave., Atlantic City, NJ.


TOTALS (Excluding unknown value)                                                                                                                                                                      Gross Value of Remaining Assets
                                                                               $1,141,383.05                            $625,711.65                                        $362,500.00                                        $0.00




     Major Activities affecting case closing:
      12/17/2018      Settlement received. Accountant in process of preparing final tax return.
      10/01/2018      Awaiting payment of $300,000 settlement (see dkt. 48). Final tax return and fee application for accountant needed.
                                                    Case 16-33498 Document 58 Filed
                                                                              FORM in
                                                                                    1 TXSB on 03/31/19 Page 6 of 16
                                                                         INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                Page No:    4              Exhibit A
                                                                                          ASSET CASES

Case No.:                  16-33498-H1-7                                                                                                                  Trustee Name:                                Randy W. Williams
Case Name:                 EGNOR, JOHN MICHAEL                                                                                                            Date Filed (f) or Converted (c):             07/12/2016 (f)
For the Period Ending:     3/18/2019                                                                                                                      §341(a) Meeting Date:                        08/15/2016
                                                                                                                                                          Claims Bar Date:                             02/13/2017

                               1                                                2                              3                                  4                         5                                         6

                       Asset Description                                     Petition/                 Estimated Net Value                    Property                 Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                                     Unscheduled                (Value Determined by                    Abandoned                Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                  Value                          Trustee,                   OA =§ 554(a) abandon.           the Estate
                                                                                                     Less Liens, Exemptions,
                                                                                                        and Other Costs)

     08/01/2017     Application to hire counsel entered. Litigation to proceed. Expected to take up to two years.
     07/14/2017     Trustee has pending Application to Employ Special Counsel for pursuit of New Jersey Litigation against the estate of M. Feinstone. Application contested; hearing to be held July 29,
                    2017.
     02/08/2017     Accountant employed


Initial Projected Date Of Final Report (TFR):          12/31/2018                           Current Projected Date Of Final Report (TFR):                                       /s/ RANDY W. WILLIAMS
                                                                                                                                                                                RANDY W. WILLIAMS
                                                        Case 16-33498 Document 58 Filed
                                                                                  FORM  in 2TXSB on 03/31/19 Page 7 of 16                                   Page No: 1                   Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          16-33498-H1-7                                                                           Trustee Name:                           Randy W. Williams
 Case Name:                        EGNOR, JOHN MICHAEL                                                                     Bank Name:                              Green Bank
Primary Taxpayer ID #:             **-***9112                                                                              Checking Acct #:                        ******9801
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:
For Period Beginning:              7/12/2016                                                                               Blanket bond (per case limit):          $5,000,000.00
For Period Ending:                 3/18/2019                                                                               Separate bond (if applicable):

       1                2                                     3                                        4                                         5                       6                      7

   Transaction       Check /                              Paid to/            Description of Transaction                    Uniform           Deposit            Disbursement                 Balance
      Date            Ref. #                           Received From                                                       Tran Code            $                     $


09/22/2016            (23)     John Egnor                              Payment # 1 per terms of settlement for Debtor to    1129-000          $15,000.00                                        $15,000.00
                                                                       purchases assets.
09/30/2016                     Green Bank                              Bank Service Fee                                     2600-000                                             $7.80          $14,992.20
10/03/2016            (23)     Chase cashier's check                   Payment                                              1249-000          $12,500.00                                        $27,492.20
10/07/2016           3001      International Sureties, Ltd.            Bond Payment - Bond #016071777                       2300-000                                             $8.17          $27,484.03
10/31/2016                     Green Bank                              Bank Service Fee                                     2600-000                                            $40.84          $27,443.19
11/04/2016            (23)     Chase cashier's check                   Payment per Compromise                               1249-000          $12,500.00                                        $39,943.19
11/28/2016            (23)     Chase cashier's check                   Payment per Compromise                               1249-000          $12,500.00                                        $52,443.19
11/30/2016                     Green Bank                              Bank Service Fee                                     2600-000                                            $62.37          $52,380.82
12/15/2016            (23)     Chase cashier's check                   Payment per Compromise                               1249-000          $10,000.00                                        $62,380.82
12/30/2016                     Green Bank                              Bank Service Fee                                     2600-000                                            $92.85          $62,287.97
01/31/2017                     Green Bank                              Bank Service Fee                                     2600-000                                          $100.51           $62,187.46
02/28/2017                     Green Bank                              Bank Service Fee                                     2600-000                                            $90.64          $62,096.82
03/31/2017                     Green Bank                              Bank Service Fee                                     2600-000                                          $106.67           $61,990.15
04/28/2017                     Green Bank                              Bank Service Fee                                     2600-000                                            $90.35          $61,899.80
05/31/2017                     Green Bank                              Bank Service Fee                                     2600-000                                            $99.88          $61,799.92
06/30/2017                     Green Bank                              Bank Service Fee                                     2600-000                                          $102.94           $61,696.98
07/31/2017                     Green Bank                              Bank Service Fee                                     2600-000                                            $93.13          $61,603.85
08/31/2017                     Green Bank                              Bank Service Fee                                     2600-000                                            $99.41          $61,504.44
09/29/2017                     Green Bank                              Bank Service Fee                                     2600-000                                            $99.24          $61,405.20
10/31/2017                     Green Bank                              Bank Service Fee                                     2600-000                                            $95.89          $61,309.31
11/30/2017                     Green Bank                              Bank Service Fee                                     2600-000                                            $95.74          $61,213.57
12/29/2017                     Green Bank                              Bank Service Fee                                     2600-000                                            $98.78          $61,114.79
01/19/2018           3002      International Sureties, Ltd.            Blanket Bond Payment - 10/1/17 - 10/1/18             2300-000                                             $6.74          $61,108.05
01/31/2018                     Green Bank                              Bank Service Fee                                     2600-000                                            $98.61          $61,009.44
02/28/2018                     Green Bank                              Bank Service Fee                                     2600-000                                            $88.92          $60,920.52
03/30/2018                     Green Bank                              Bank Service Fee                                     2600-000                                          $101.47           $60,819.05
04/30/2018                     Green Bank                              Bank Service Fee                                     2600-000                                            $91.81          $60,727.24

                                                                                                                           SUBTOTALS          $62,500.00                     $1,772.76
                                                       Case 16-33498 Document 58 Filed
                                                                                 FORM  in 2TXSB on 03/31/19 Page 8 of 16                                                Page No: 2                    Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          16-33498-H1-7                                                                                       Trustee Name:                           Randy W. Williams
 Case Name:                        EGNOR, JOHN MICHAEL                                                                                 Bank Name:                              Green Bank
Primary Taxpayer ID #:             **-***9112                                                                                          Checking Acct #:                        ******9801
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:
For Period Beginning:              7/12/2016                                                                                           Blanket bond (per case limit):          $5,000,000.00
For Period Ending:                 3/18/2019                                                                                           Separate bond (if applicable):

       1                2                                     3                                         4                                                     5                      6                       7

   Transaction       Check /                            Paid to/               Description of Transaction                               Uniform             Deposit          Disbursement                  Balance
      Date            Ref. #                         Received From                                                                     Tran Code              $                   $


05/31/2018                     Green Bank                             Bank Service Fee                                                 2600-000                                             $97.99           $60,629.25
06/29/2018                     Green Bank                             Bank Service Fee                                                 2600-000                                             $97.83           $60,531.42
07/31/2018                     Green Bank                             Bank Service Fee                                                 2600-000                                             $94.52           $60,436.90
08/31/2018                     Green Bank                             Bank Service Fee                                                 2600-000                                           $106.96            $60,329.94
10/16/2018           3003      International Sureties, Ltd.           Bond Payment                                                     2300-000                                             $14.82           $60,315.12
10/16/2018           3003      VOID: International Sureties, Ltd.     void bond payment check - incorrect amount                       2300-003                                            ($14.82)          $60,329.94
10/16/2018           3004      International Sureties, Ltd.           Bond Payment                                                     2300-000                                             $19.23           $60,310.71
11/14/2018            (20)     Christopher Stanchina                  Settlement payment. See dkt. 48                                  1149-000         $300,000.00                                         $360,310.71
01/31/2019           3005      Thompson & Knight LLP                  Paralegal services. See dkt. 52                                      *                                             $2,685.72          $357,624.99
                                                                                                                         $(2,363.00)   3110-000                                                             $357,624.99
                                                                                                                          $(322.72)    3120-000                                                             $357,624.99
03/15/2019           3006      Carr Riggs & Ingram                    Dkt 56                                                           3410-000                                          $3,922.00          $353,702.99

                                                                                         TOTALS:                                                          $362,500.00                    $8,797.01          $353,702.99
                                                                                             Less: Bank transfers/CDs                                           $0.00                        $0.00
                                                                                         Subtotal                                                         $362,500.00                    $8,797.01
                                                                                             Less: Payments to debtors                                          $0.00                        $0.00
                                                                                         Net                                                              $362,500.00                    $8,797.01



                     For the period of 7/12/2016 to 3/18/2019                                                      For the entire history of the account between 09/22/2016 to 3/18/2019

                     Total Compensable Receipts:                      $362,500.00                                  Total Compensable Receipts:                                  $362,500.00
                     Total Non-Compensable Receipts:                        $0.00                                  Total Non-Compensable Receipts:                                    $0.00
                     Total Comp/Non Comp Receipts:                    $362,500.00                                  Total Comp/Non Comp Receipts:                                $362,500.00
                     Total Internal/Transfer Receipts:                      $0.00                                  Total Internal/Transfer Receipts:                                  $0.00


                     Total Compensable Disbursements:                   $8,797.01                                  Total Compensable Disbursements:                                  $8,797.01
                     Total Non-Compensable Disbursements:                   $0.00                                  Total Non-Compensable Disbursements:                                  $0.00
                     Total Comp/Non Comp Disbursements:                 $8,797.01                                  Total Comp/Non Comp Disbursements:                                $8,797.01
                     Total Internal/Transfer Disbursements:                 $0.00                                  Total Internal/Transfer Disbursements:                                $0.00
                                                    Case 16-33498 Document 58 Filed
                                                                              FORM  in 2TXSB on 03/31/19 Page 9 of 16                                      Page No: 3               Exhibit B
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         16-33498-H1-7                                                                            Trustee Name:                           Randy W. Williams
Case Name:                       EGNOR, JOHN MICHAEL                                                                      Bank Name:                              Green Bank
Primary Taxpayer ID #:           **-***9112                                                                               Checking Acct #:                        ******9801
Co-Debtor Taxpayer ID #:                                                                                                  Account Title:
For Period Beginning:            7/12/2016                                                                                Blanket bond (per case limit):          $5,000,000.00
For Period Ending:               3/18/2019                                                                                Separate bond (if applicable):

      1                 2                                3                                        4                                             5                       6                  7

  Transaction        Check /                         Paid to/             Description of Transaction                       Uniform           Deposit            Disbursement             Balance
     Date             Ref. #                      Received From                                                           Tran Code            $                     $




                                                                                                                                                                             NET           ACCOUNT
                                                                                    TOTAL - ALL ACCOUNTS                           NET DEPOSITS                         DISBURSE          BALANCES

                                                                                                                                           $362,500.00                  $8,797.01         $353,702.99




                     For the period of 7/12/2016 to 3/18/2019                                          For the entire history of the case between 07/12/2016 to 3/18/2019

                     Total Compensable Receipts:                   $362,500.00                         Total Compensable Receipts:                                 $362,500.00
                     Total Non-Compensable Receipts:                     $0.00                         Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                 $362,500.00                         Total Comp/Non Comp Receipts:                               $362,500.00
                     Total Internal/Transfer Receipts:                   $0.00                         Total Internal/Transfer Receipts:                                 $0.00


                     Total Compensable Disbursements:                $8,797.01                         Total Compensable Disbursements:                                 $8,797.01
                     Total Non-Compensable Disbursements:                $0.00                         Total Non-Compensable Disbursements:                                 $0.00
                     Total Comp/Non Comp Disbursements:              $8,797.01                         Total Comp/Non Comp Disbursements:                               $8,797.01
                     Total Internal/Transfer Disbursements:              $0.00                         Total Internal/Transfer Disbursements:                               $0.00




                                                                                                                       /s/ RANDY W. WILLIAMS
                                                                                                                       RANDY W. WILLIAMS
                                                  Case 16-33498 DocumentCLAIM
                                                                         58 Filed  in TXSB on 03/31/19 Page 10 of 16
                                                                              ANALYSIS REPORT                                                       Page No: 1             Exhibit C


  Case No.                      16-33498-H1-7                                                                                    Trustee Name:              Randy W. Williams
  Case Name:                    EGNOR, JOHN MICHAEL                                                                              Date:                      3/18/2019
  Claims Bar Date:              02/13/2017

 Claim               Creditor Name        Claim          Claim Class        Claim      Uniform     Scheduled     Claim        Amount        Amount           Interest       Tax            Net
  No.:                                     Date                             Status     Tran Code   Amount        Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                         Balance

          RANDY W. WILLIAMS             03/18/2019   507(a) 1 -- 503(b)    Allowed     2100-000         $0.00    $21,375.00   $21,375.00         $0.00            $0.00         $0.00   $21,375.00
                                                     ADMINISTRATIVE
                                                     -- TRUSTEE
                                                     COMPENSATION
          7924 Broadway, Suite 104
          Pearland TX 77511
          RANDY W. WILLIAMS             03/18/2019   507(a) 1 -- 503(b)    Allowed     2200-000         $0.00       $31.10       $31.10          $0.00            $0.00         $0.00       $31.10
                                                     ADMINISTRATIVE
                                                     -- TRUSTEE
                                                     EXPENSES
           7924 Broadway, Suite 104
           Pearland TX 77511
      4   INTERNAL REVENUE          12/01/2016       SECURED               Allowed     4110-000         $0.00     $7,489.89    $7,489.89         $0.00            $0.00         $0.00    $7,489.89
          SERVICE
           CENTRALIZED INSOLVENCY
           OPERATIONS
           PO BOX 7346
           PHILADELPHIA PA
           19101-7346
      6   GRANT SUPPLY              12/16/2016       SECURED              Disallowed   4110-000         $0.00     $8,320.13        $0.00         $0.00            $0.00         $0.00        $0.00
        COMPANY, INC.
         C/O The Turner Law Firm, LLC
         76 South Orange Ave Ste 306
         South Orange NJ 07079
Claim Notes: Property not administered by trustee
      8 SUNSET MARINA AT                01/20/2017   SECURED              Disallowed   4110-000      $4,134.00    $2,040.00        $0.00         $0.00            $0.00         $0.00        $0.00
        SOMERS POINT
        CONDOMINIUM
        ASSOCIAT
         c/o Chester A. Luszcz, Esquire
         429 White Horse Pike
         Haddon Heights NJ 08035
Claim Notes: Property not administered by Trustee
                                                  Case 16-33498 DocumentCLAIM
                                                                         58 Filed  in TXSB on 03/31/19 Page 11 of 16
                                                                              ANALYSIS REPORT                                                        Page No: 2             Exhibit C


  Case No.                      16-33498-H1-7                                                                                     Trustee Name:              Randy W. Williams
  Case Name:                    EGNOR, JOHN MICHAEL                                                                               Date:                      3/18/2019
  Claims Bar Date:              02/13/2017

 Claim               Creditor Name        Claim          Claim Class     Claim    Uniform     Scheduled        Claim          Amount         Amount           Interest       Tax            Net
  No.:                                    Date                          Status    Tran Code   Amount          Amount          Allowed         Paid                                       Remaining
                                                                                                                                                                                          Balance

     4a   INTERNAL REVENUE        12/01/2016        507(A) 8 -- TAXES   Allowed   5800-000          $0.00   $1,315,379.90   $1,315,379.90         $0.00            $0.00         $0.00 $1,315,379.90
          SERVICE
           CENTRALIZED INSOLVENCY
         OPERATIONS
         PO BOX 7346
         PHILADELPHIA PA
         19101-7346
     1 TRAVELERS                      09/01/2016    UNSECURED           Allowed   7100-000         $0.00           $1.00           $1.00          $0.00            $0.00         $0.00         $1.00
        INDEMNITY COMPANY
         c/o RMS Bankruptcy Recovery
         Services
         P.O. Box 361345
         Columbus OH 43236
     2 BROEGE NEUMANN                 11/18/2016    UNSECURED           Allowed   7100-000         $0.00       $5,460.00       $5,460.00          $0.00            $0.00         $0.00     $5,460.00
        FISCHER AND SHAVER
        LLC
         25 Abe Voorhees Drive
         Manasquan NJ 08736
     3 ATLANTIC CITY                  11/18/2016    UNSECURED           Allowed   7100-000         $1.00       $8,867.12       $8,867.12          $0.00            $0.00         $0.00     $8,867.12
        ELECTRIC
         PO Box 13610
         Philadelphia PA 19101-3610
Claim Notes: (3-1) services performed
     4b   INTERNAL REVENUE        12/01/2016        UNSECURED           Allowed   7100-000     $73,713.00    $115,494.77     $115,494.77          $0.00            $0.00         $0.00   $115,494.77
          SERVICE
           CENTRALIZED INSOLVENCY
           OPERATIONS
           PO BOX 7346
           PHILADELPHIA PA
           19101-7346
      5   ALAN L. FRANK,          12/06/2016        UNSECURED           Allowed   7100-000          $0.00   $1,400,000.00   $1,400,000.00         $0.00            $0.00         $0.00 $1,400,000.00
          ESQUIRE
          Alan L. Frank Law Associates,
          PC
          135 Old York Road
          Jenkintown PA 19046
                                                    Case 16-33498 DocumentCLAIM
                                                                           58 Filed  in TXSB on 03/31/19 Page 12 of 16
                                                                                ANALYSIS REPORT                                                             Page No: 3             Exhibit C


  Case No.                      16-33498-H1-7                                                                                            Trustee Name:              Randy W. Williams
  Case Name:                    EGNOR, JOHN MICHAEL                                                                                      Date:                      3/18/2019
  Claims Bar Date:              02/13/2017

 Claim               Creditor Name          Claim          Claim Class         Claim       Uniform    Scheduled       Claim          Amount         Amount           Interest       Tax            Net
  No.:                                      Date                               Status     Tran Code   Amount         Amount          Allowed         Paid                                       Remaining
                                                                                                                                                                                                 Balance

      7   AMERICAN EXPRESS               01/13/2017   UNSECURED              Allowed       7100-000        $1.00        $554.78         $554.78          $0.00            $0.00         $0.00       $554.78
          BANK, FSB
           c/o Becket and Lee LLP
           PO Box 3001
           Malvern PA 19355-0701
      9   STEVEN J. BUSHINSKY,           02/22/2017   UNSECURED              Amended       7200-000        $0.00      $9,778.11           $0.00          $0.00            $0.00         $0.00         $0.00
          ESQUIRE                                     TARDILY FILED
                                                      726 (a)(3)
         1526 Berlin Road
         Cherry Hill NJ 08003
Claim Notes: See Claim 12
     10   STEVEN J. BUSHINSKY,           02/22/2017   UNSECURED              Allowed       7200-000        $0.00     $23,226.36      $23,226.36          $0.00            $0.00         $0.00    $23,226.36
          ESQUIRE                                     TARDILY FILED
                                                      726 (a)(3)
         1526 Berlin Road
         Cherry Hill NJ 08003
Claim Notes: (10-1) contributions to an employee benefit plan
     11   SILVER STATE TRUSTEE           02/23/2017   UNSECURED             Disallowed     7200-000        $0.00     $10,496.33           $0.00          $0.00            $0.00         $0.00         $0.00
          SERVICES, LLC                               TARDILY FILED
                                                      726 (a)(3)
         1424 South Jones Blvd.
         Las Vegas NV 89146-1231
Claim Notes: (11-1) Homeowner&#039;s Association Assessments. Property not administered by trustee.
     12   REFRIGERATION, A/C             05/02/2017   UNSECURED              Allowed       7200-000        $1.00     $25,760.57      $25,760.57          $0.00            $0.00         $0.00    $25,760.57
          AND SERVICE DIVISION                        TARDILY FILED
                                                      726 (a)(3)
          (U.A. - N.J.)
          Welfare, Pension & Annuity Fund
          c/o Steven J. Bushinsky, Esq.
          1526 Berlin Road
          Cherry Hill NJ 08003
                                                                                                                   $2,954,275.06   $2,923,640.49         $0.00            $0.00         $0.00 $2,923,640.49
                                          Case 16-33498 DocumentCLAIM
                                                                 58 Filed  in TXSB on 03/31/19 Page 13 of 16
                                                                      ANALYSIS REPORT                                                 Page No: 4              Exhibit C


Case No.                   16-33498-H1-7                                                                          Trustee Name:               Randy W. Williams
Case Name:                 EGNOR, JOHN MICHAEL                                                                    Date:                       3/18/2019
Claims Bar Date:           02/13/2017


      CLAIM CLASS SUMMARY TOTALS

                                     Claim Class                    Claim          Amount         Amount                   Interest                Tax               Net
                                                                   Amount          Allowed         Paid                                                           Remaining
                                                                                                                                                                   Balance


           507(a) 1 -- 503(b) ADMINISTRATIVE -- TRUSTEE             $21,375.00      $21,375.00            $0.00                   $0.00               $0.00          $21,375.00
           COMPENSATION

           507(a) 1 -- 503(b) ADMINISTRATIVE -- TRUSTEE                 $31.10          $31.10            $0.00                   $0.00               $0.00                $31.10
           EXPENSES

           507(A) 8 -- TAXES                                      $1,315,379.90   $1,315,379.90           $0.00                   $0.00               $0.00       $1,315,379.90

           SECURED                                                  $17,850.02       $7,489.89            $0.00                   $0.00               $0.00           $7,489.89

           UNSECURED                                              $1,530,377.67   $1,530,377.67           $0.00                   $0.00               $0.00       $1,530,377.67

           UNSECURED TARDILY FILED 726 (a)(3)                       $69,261.37      $48,986.93            $0.00                   $0.00               $0.00          $48,986.93
         Case 16-33498 Document 58 Filed in TXSB on 03/31/19 Page 14 of 16



                                                                                                Exhibit D
                                TRUSTEE’S PROPOSED DISTRIBUTION

Case No.:           16-33498
Case Name:          JOHN MICHAEL EGNOR
Trustee Name:       Randy W. Williams

                                                                Balance on hand:                   $353,702.99


         Claims of secured creditors will be paid as follows:

Claim No. Claimant                      Claim Asserted           Allowed          Interim             Proposed
                                                                Amount of      Payments to             Amount
                                                                   Claim             Date
           4 INTERNAL                         $7,489.89          $7,489.89             $0.00          $7,489.89
             REVENUE SERVICE
           6 Grant Supply                     $8,320.13              $0.00             $0.00                 $0.00
             Company, Inc.
           8 Sunset Marina at                 $2,040.00              $0.00             $0.00                 $0.00
             Somers Point
             Condominium
             Associat


                                           Total to be paid to secured creditors:                    $7,489.89
                                                            Remaining balance:                     $346,213.10

         Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                    Total         Interim             Proposed
                                                                Requested      Payments to            Payment
                                                                                     Date
Randy W. Williams, Trustee Fees                                 $21,375.00             $0.00         $21,375.00
Randy W. Williams, Trustee Expenses                                 $31.10             $0.00                $31.10
Thompson & Knight LLP, Attorney for Trustee Fees                 $2,363.00          $2,363.00                $0.00
Thompson & Knight LLP, Attorney for Trustee                       $322.72            $322.72                 $0.00
Expenses
Carr Riggs & Ingram, Accountant for Trustee Fees                 $3,922.00          $3,922.00                $0.00


                          Total to be paid for chapter 7 administrative expenses:                   $21,406.10
                                                             Remaining balance:                    $324,807.00

         Applications for prior chapter fees and administrative expenses have been filed as follows:
NONE



UST Form 101-7-TFR (5/1/2011)
         Case 16-33498 Document 58 Filed in TXSB on 03/31/19 Page 15 of 16




                       Total to be paid to prior chapter administrative expenses:                      $0.00
                                                             Remaining balance:                  $324,807.00

         In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $1,315,379.90 must be paid in advance of any dividend to general (unsecured)
creditors.

         Allowed priority claims are:

Claim No. Claimant                                             Allowed Amt.           Interim       Proposed
                                                                    of Claim       Payments to      Payment
                                                                                         Date
          4a INTERNAL REVENUE SERVICE                          $1,315,379.90             $0.00    $324,807.00


                                                 Total to be paid to priority claims:            $324,807.00
                                                                Remaining balance:                     $0.00

        The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $1,530,377.67 have been allowed and will
be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim No. Claimant                                             Allowed Amt.           Interim       Proposed
                                                                    of Claim       Payments to       Amount
                                                                                         Date
           1 Travelers Indemnity Company                                $1.00            $0.00          $0.00
           2 Broege Neumann Fischer and Shaver                      $5,460.00            $0.00          $0.00
             LLC
           3 Atlantic City Electric                                 $8,867.12            $0.00          $0.00
          4b INTERNAL REVENUE SERVICE                            $115,494.77             $0.00          $0.00
           5 Alan L. Frank, Esquire                            $1,400,000.00             $0.00          $0.00
           7 American Express Bank, FSB                               $554.78            $0.00          $0.00


                                Total to be paid to timely general unsecured claims:                   $0.00
                                                                Remaining balance:                     $0.00

         Tardily filed claims of general (unsecured) creditors totaling $48,986.93 have been allowed and
will be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)



UST Form 101-7-TFR (5/1/2011)
         Case 16-33498 Document 58 Filed in TXSB on 03/31/19 Page 16 of 16



claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus
interest (if applicable).

         Tardily filed general (unsecured) claims are as follows:

Claim No. Claimant                                          Allowed Amt.           Interim           Proposed
                                                                 of Claim       Payments to           Amount
                                                                                      Date
          10 Steven J. Bushinsky, Esquire                       $23,226.36            $0.00               $0.00
          12 Refrigeration, A/C and Service Division            $25,760.57            $0.00               $0.00


                       Total to be paid to tardily filed general unsecured claims:                       $0.00
                                                              Remaining balance:                         $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

        Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows: NONE



                                        Total to be paid for subordinated claims:                        $0.00
                                                              Remaining balance:                         $0.00




UST Form 101-7-TFR (5/1/2011)
